JOd opejnasx3 vb :(eu) ey
. Meus 'qs no 'uz 'qd 'By 'ny :sepugisqns eifojosg o ejfsoua op epuaba7
Stoz-c0-s0 “ea “VA “IVON LHOS 30 SYNIA - LHOdVNIIN :OupUO!ssa9u0D

au ede OVINNN :ogôeuouea
SLOZLINCILVO ot edeiN 802039ciNIN :onsepeo ep oN
000'0SL:L Bleosa IEjUSuusadxe opópIojdxa ap opipad :ojunssy

— deseo
(a ANE N
DS €8/'666651 | 69b'066€9
060/0009 | 6S€'96664
S80'05209L | SbE'9666L,
LSo'oost9L
Gev'asLzsh| 1ee'96r8L
YZE OE0E9L| 9969527
9ZV'GLZZOL | 0E6'20592
0PZ'TP6EIL | 9/5'0€6EL
Z60'080E9 | 65P9bLL
Sz6'codEaL | zer'opzos
OLB'GPZZOL | OLH'9PZ99
ySp'966c

CN
V)/ Qundg

Cop velcro

E

UIQ)
1
is ó

E ESuo lá GOSUL POR LA OUPUAIO) OP OUOjuIS
— E 0000874 VivaSO q 3099] Op Baypióueo ssag
TG ON = rob Poema zur

